IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-51176
                        Conference Calendar


ANTONIO F. VERA,

                                           Plaintiff-Appellant,

versus


CRAWFORD C. MARTIN;
GEORGE J. BETO, DR.; A. G. TURNER,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A-00-CV-380-JN
                       --------------------
                          April 12, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Antonio Vera appeals from the district court’s denial of his

Fed. R. Civ. P. 60(b) motion for relief from judgment.

     Vera’s motion for appointment of counsel is DENIED.

     Rather than developing a coherent argument that addresses

the propriety of the district court’s denial of his Rule 60(b)

motion, Vera’s brief simply strings together a series of

unsupported and nonsensical accusations.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-51176
                               -2-

     Vera’s appeal is without merit and therefore frivolous.      See

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).   Because

the appeal is frivolous, it is DISMISSED.   See 5TH CIR. R. 42.2.

We caution Vera that any additional frivolous appeals filed by

him or on his behalf will invite the imposition of sanctions.       To

avoid sanctions, Vera is further cautioned to review any pending

appeals to ensure that they do not raise arguments that are

frivolous.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.